Opinion by
Rice, P, J.,
This action of assumpsit- was brought to recover the amount the plaintiff expended for medical attention, including the Pasteur treatment, given his daughter, who had been bitten by a cat which was suffering from rabies. A case stated was agreed upon and submitted to the court, in which it was stipulated that, if the court *398was of opinion that the Act of May 7, 1907, P. L. 170, is constitutional, and that, under the facts stated, the defendant district is liable for and owes to the plaintiff the sum claimed, judgment therefor should be entered in his favor, but, if not, judgment should be entered for the defendant.
The act of 1907 is an amendment of the Act of March 31, 1905, P. L. 92, and reads as follows: “That in each and every county of this commonwealth it shall be the duty of the proper officers of the several poor districts, in such counties, to provide all persons who may apply for aid in their said several districts, who may be bitten by dogs or other animals suffering from hydrophobia or rabies, with the proper medical attention to prevent the development of the disease in the person or persons so bitten, which medical attention may include the treatment known as the Pasteur treatment.”
It is a warrantable conclusion that the purpose of this legislation is to prevent the spread of an infectious disease, by holding out inducement to those in whom there is a danger of it being developed to submit to proper medical treatment. And doubtless the legislature deemed the measure warranted by the facts within its knowledge. Thus viewed, we cannot agree with appellant’s counsel that it is in contravention of sec. 18, art. Ill, of the constitution. It is sufficiently apparent that the purpose is such a public one as brings the enactment within the police power, and, if the provisions of the act are observed in practice, it is not clear that any unconstitutional result will flow from it.
But, coming to the second question, it is to be observed that the act does not impose on the poor district the absolute duty to reimburse any party who has expended money for the purpose mentioned. Its duty as defined by the act is to provide proper medical attention, which may include the Pasteur treatment, and that duty does not arise, under the terms of the act, until the person bitten applies for aid. Doubtless the *399application may be made through another, as, in this instance, the father; but there must be an application to the proper authorities, and it must be made by or on behalf of the person needing the medical attention. Mere notification by an apparent stranger that the person needs such attention is not such compliance with the statute as makes it the duty of the directors to act. It appears here that the plaintiff, by the advice of a physician, had determined to submit his daughter to the Pasteur treatment, and, after they were on their way to a distant hospital for that purpose, another person, at his request, telephoned to the attorney of the poor directors, who, it is admitted, was the proper officer of the district, regarding the matter. It does not affirmatively appear by the case stated, that this person told the attorney, or that the latter knew, he was making an application for aid on behalf and by authority of the plaintiff or his daughter, nor did he in fact make an unequivocal application. What he did, after stating-some of the facts, was to tell the attorney that the daughter had been taken by her father to Marietta that morning, there to be given the Pasteur treatment, and asked him whether, under the circumstances, the board of directors would pay the bill for the treatment at Marietta, to which the attorney replied that he would advise the board not to pay the bill. In this communication the directors were not called upon or permitted to exercise any discretion as to what would be proper medical attention under the circumstances, or as to whether it would include the Pasteur treatment, or as to where it should be administered. These matters had been determined by the plaintiff and had been put beyond the control of the directors before the subject was called to their attention. It is claimed there was an emergency which prevented an earlier application. But this fact, even if it could be pleaded as an excuse, is not distinctly admitted in the case stated, and we cannot agree that it is necessarily implied from the facts *400that are stated. It is essential that a case stated should set forth the facts which give rise to the question presented for decision, and not merely the evidence from which such facts may be inferred: Schuylkill Co. v. Shoener, 205 Pa. 592; Bertram v. Petrovsky, 49 Pa. Super. Ct. 426, and cases there cited. 1 Moreover, the communication to the attorney of the poor district was not a distinct demand, or even request, that the directors provide proper medical attention, or that they sanction the plaintiff’s action; but might properly be interpreted by them as a mere inquiry whether they would pay the bill for the expense he was about to incur. This was not, either in form or in substance, such an application as the act makes a prerequisite to the imposition of the duty on the poor district. And when it is remembered that the act is not confined in its operation to “needy” persons, as was the act of 1905, it is important that its provision, that application be made to the poor district, be not weakened by lax construction. For, as has been said of the act of 1905, so it may be said, with greater force, of the act of 1907, were it left to the discretion of any one to send a patient to a distant hospital, and thereby render the poor district liable, it is easy to conceiye of abuses which might arise: Kochenaur v. Cumberland County Poor Directors, 16 Pa. Dist. Rep. 581. One who seeks to make himself the creditor of a poor district, by voluntarily doing that which under prescribed conditions it is the duty of the poor district to do, has the burden of showing that the prescribed conditions were complied with. Taking into consideration the facts that are presented, and as they are presented, and bearing in mind that we cannot aid them by any inference of other facts, our conclusion is that they do not establish an obligation on the part of the poor district to reimburse the plaintiff for the expenditure he voluntarily made.
The judgment is reversed and is now entered for the defendant.